People v Deon K. (2016 NY Slip Op 08159)





People v Deon K.


2016 NY Slip Op 08159


Decided on December 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2016

Renwick, J.P., Saxe, Gische, Webber, JJ.


2372 1866/14

[*1]The People of the State of New York, Respondent,
vDeon K., Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered February 5, 2015, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of one year, unanimously modified, as a matter of discretion in the interest of justice, to the extent of adjudicating defendant a youthful offender, and otherwise affirmed.
We find the sentence excessive to the extent it did not include youthful offender treatment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 6, 2016
CLERK